Citation Nr: 1412543	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  13-07 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rutkin, J.M.


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1953 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified at a Board hearing in March 2014 before the undersigned.  A transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, the Veteran's service connection claim for bilateral hearing loss must be remanded for further development in order to make an informed decision, and to ensure that the claim is afforded every due consideration.  

Specifically, in finding that the Veteran had normal hearing at separation, it appears that the December 2012 VA examiner did not convert the Veteran's July 1957 discharge audiogram from American Standards Association (ASA) units to units that have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI), which is the current unit of measurement for assessing hearing loss.  When converted, the audiogram shows, in pertinent part, a puretone threshold of 30 decibels at 500 Hertz in the right ear.  Puretone thresholds above 20 decibels indicate some hearing loss, irrespective of whether it is severe enough to qualify as a disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. § 3.385 (2013).  Thus, since the VA examiner based the opinion against a relationship to service on a finding that the Veteran had normal hearing at separation, when the discharge audiogram shows some hearing loss in the right ear when converted, this opinion is not sufficient for making an informed decision.  Thus, a new medical opinion is warranted which takes into account the presence of some hearing loss at separation. 

At the March 2014 Board hearing, the Veteran stated that he had obtained an opinion linking his hearing loss to noise exposure from a private physician at a facility called Miracle Ear.  However, a copy of this opinion is not of record.  On remand, he should be provided an opportunity to submit this evidence. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Request the Veteran to submit the opinion he obtained from a private physician at Miracle Ear, which he states linked his hearing loss to noise exposure, according to his testimony at the March 2014 Board hearing. 

2. The audiologist who performed the December 2012 VA examination should render a supplemental opinion that considers the converted puretone thresholds at separation, in accordance with the instructions below.  If that audiologist is not available, the opinion may be rendered by a different audiologist.  

The entire claims file and a copy of this REMAND must be made available to the audiologist.  The audiologist must render an opinion as to whether the Veteran's hearing loss is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

In rendering the opinion, the audiologist must take into account the fact that when converted to ISO units, the July 1957 discharge audiogram shows some hearing loss in the right ear at 500 Hertz.  Specifically, when converted, puretone thresholds in the right ear were 30 decibels at 500 Hertz, and 15 decibels at 1000, 2000 Hertz, and 4000 Hertz.  The puretone threshold in the right ear of 30 decibels at 500 Hertz indicates some hearing loss according to Hensley, 5 Vet. App. at 157, which defines hearing loss as puretone thresholds exceeding 20 decibels. 

In the left ear, puretone thresholds were 15 decibels at 500 Hertz, 20 decibels at 1000 Hertz, 5 decibels at 2000 Hertz, and 5 decibels at 4000 Hertz, after conversion.  

3. Then, after completing any other development that may be warranted, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



